United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3861
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Pedro Delatorre

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                            Submitted: April 23, 2013
                              Filed: May 7, 2013
                                [Unpublished]
                                ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Pedro Delatorre appeals the sentence imposed by the district court1 after he
pleaded guilty to possession with intent to distribute methamphetamine after having

      1
       The Honorable Linda R. Reade, Chief Judge of the United States District
Court for the Northern District of Iowa.
been convicted of a felony drug offense in violation of 21 U.S.C. §§ 841(b)(1)(B) and
851; and to possessing a firearm in furtherance of a drug-trafficking crime in
violation of 18 U.S.C. § 924(c)(1)(A). Counsel seeks leave to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the 180-month
sentence is unreasonable because it is longer than necessary to meet the statutory
goals of sentencing and the district court failed to make an individualized assessment
of the 18 U.S.C. § 3553(a) sentencing factors.

       Delatorre’s guilty plea made him subject to statutory minimum sentences of
120 months in prison on the drug count and a consecutive 60 months in prison on the
firearm count. See 21 U.S.C. § 841(b)(1)(B); 18 U.S.C. § 924(c)(1)(A) and
(c)(1)(D)(ii). The court in imposing these minimum consecutive sentences had no
authority to impose a sentence below the statutory minimum on either count. United
States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003). Therefore, counsel’s
argument fails. See United States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006)
(United States v. Booker, 543 U.S. 220 (2005), does not relate to “statutorily-imposed
sentences”). Upon careful review of the record, we find no nonfrivolous issues for
appeal, see Penson v. Ohio, 488 U.S. 75 (1988). Accordingly, we grant counsel’s
motion to withdraw and affirm the judgment of the district court.
                        ______________________________




                                         -2-